White, Presiding Judge.
Appellant was convicted under an indictment charging him with wilfully disturbing a congregation'assembled for religious worship, "by propounding loud and audible questions to the preacher or elder, while conducting said religious services, and by using angry words and gestures,” etc. As made by the evidence and the able brief of counsel for appellant, the case in some of its features is most interesting and presents for theological or ecclesiastical disputation questions more intricate and perplexing than are the matters of law involved in its determination on this appeal.
A disturbance of religious worship under the statute (Penal Code, Art. 180), to be punishable, must have been wilfully done. “Wilfully” is the statutory word which characterizes the offense. “When used in a penal statute, the word ‘ wilful ’ means more than it does in common parlance. It means with evil intent or legal malice, or without reasonable grounds for believing the act to be lawful.” (Thomas v. The State, 14 Texas Ct. App., 200),
Taking this as the meaning of the word “wilful,” we are of opinion that the evidence in this case does not sustain the conviction.
The judgment is reversed and the cause remanded.
Reversed and remanded. :
Opinion delivered June 25, 1884.